—In a defamation action, the plaintiffs appeal from an order and *196judgment (one paper) of the Supreme Court, Kings County (Shaw, J.), entered March 3, 1993, which, upon granting the defendant’s motion for summary judgment dismissing the complaint, dismissed the complaint.
Ordered that the order and judgment is affirmed, with costs.
The Supreme Court properly granted summary judgment in favor of the defendant. The allegedly defamatory statements made by the defendant fall within the purview of the "common interest” conditional privilege. Thus, the plaintiffs were required to demonstrate that the defendant made the statements with malice, i.e., that he knew the statements were false, or spoke with reckless disregard of whether they were false or not (see, Liberman v Gelstein, 80 NY2d 429, 437-438; New York Times Co. v Sullivan, 376 US 254). Here, the plaintiffs failed to present sufficient evidence to raise a factual question on the issue of malice and therefore summary judgment was properly granted (see, Rinaldi v Holt, Rinehart & Winston, 42 NY2d 369, cert denied 434 US 969).
In light of our determination on the preceding issues, we do not address the defendant’s contention that the complaint does not satisfy the pleading and proof requirements of General Associations Law § 13. Bracken, J. P., Miller, Ritter and Goldstein, JJ., concur.